191 P.3d 1117 (2008)
In the Matter of Christopher G. KELSEY, Respondent.
No. 14217.
Supreme Court of Kansas.
August 26, 2008.

ORDER OF DISBARMENT
In a letter dated August 14, 2008, to the Clerk of the Appellate Courts, respondent Christopher G. Kelsey, of Lawrence, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2007 Kan. Ct. R. Annot. 330).
At the time the respondent surrendered his license, there were eight cases pending and being investigated by the Disciplinary Administrator's office. In the eight cases, there was an allegation of misappropriation of a client's funds, numerous allegations of lack of diligence and proper communication with clients, and a failure to timely file responses to requests for information from the office of the Disciplinary Administrator.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Christopher G. Kelsey be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Christopher G. Kelsey from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports, that the costs herein shall be *1118 assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2007 Kan. Ct. R. Annot. 337).
For the Court
/s/ Kay McFarland
Kay McFarland
Chief Justice